*157On Petition foe Reheaeing.
Pee curiam
Appellees have filed a motion to reject wliat purports to be a petition for a rehearing filed by the appellant in this cause, for the reason that it fails to conform to rule XXXVII, of this court, in not setting forth the cause for which the judgment of affirmance is supposed to be erroneous. The petition in question is nothing more than an argument, in support of the original contention of appellant and does not state any particular cause or errors by reason of which the decision of the court, as hertofore announced, is supposed to be erroneous.
It is the office of a petition for a rehearing to state or point out wherein the court erred in the result reached upon the original hearing.
The requirement of rule XXXVII conforms to good practice and should be strictly enforced. See Goodwin v. Goodwin, Exr., 48 Ind. 584; Western Union Tel. Co. v. Hamilton, 50 Ind. 181; Fortich v. Michener, 111 Ind. 472 and 486; Elliott’s App. Proced., sections 555 and 893. Parties and their counsel, in appeals to this court, are bound to keep in mind the rules which control the procedure therein, and are, required to yield obedience and conform thereto. Harness v. State, ex rel., 143 Ind. 420.
For the reasons stated, the petition is insufficient to present any question for review and is, therefore, overruled.